ITEMID: 001-107688
LANGUAGEISOCODE: ENG
RESPONDENT: HUN
BRANCH: COMMITTEE
DATE: 2011
DOCNAME: CASE OF CSORBA v. HUNGARY
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1
JUDGES: András Sajó;Paulo Pinto De Albuquerque
TEXT: 4. The applicant was born in 1946 and lives in Kecskemét.
5. In February 1992 the applicant brought an action against a limited liability company before the Bács-Kiskun County Regional Court, requesting the court to order the respondent to pay him fee for using his real estate.
6. The Regional Court suspended the proceedings on three occasions for several years, pending the outcome of separate legal disputes related to the ownership of the real estate. The applicant’s requests to have the proceedings resumed were dismissed.
7. On 22 June 2006 the Regional Court delivered judgment, finding partly for the applicant. In the absence of appeals, the judgment became final on 17 July 2006.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
